DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (USP 2,467,849) in view of Kollmann (USP 2,201,733).  ‘849 discloses a drain cleaner comprising a “drill” with a handle (23), motor (10) housing, chuck (50), drive unit (56,60, etc), cable aperture (eg, through 45) and a flexible cleaning cable (65) as is well known in the art.  With regard to the sectional shafts, ‘733 discloses a similar drain cleaning device which includes plural flexible shafts (29) coupled end-to-end with a coupling ((at section line 4-4 in fig 1 and figure 4) and further wherein a cleaning tool (38) may be (removably) attached to an end of one of the sections (29) forming the plumbing snake.  One of ordinary skill in the art would deem it obvious to modify the snake (65) of ‘849 as taught by ‘733 so that the length thereof could be selectively adjusted and so that the desired end tool (37 or 38) could be replaced to suit the desired function.  See page 2 (column 1, lines 1-3) regarding the reversible motor (claim 3).
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (USP 3,727,261) in view of Kollmann (USP 2,201,733).  Levine discloses a drain cleaning device (10) comprising a “drill” (11), motor (12), drive unit (26,26,etc), cable aperture (through 28 between a front end and a rear end of the housing), a chuck (68) and a flexible cleaning cable (38).  With regard to the plural (flexible) shafts and cleaning head, see the above comments above with regard to Kollmann.  One of ordinary skill would deem it obvious to modify the cable (38) of Levine as taught by Kollmann for the same reason stated above.  See column 2, lines 38-48 for the reversing of the motor (claims 3 and 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723